Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  152934(77)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 152934
  v                                                                 COA: 321806
                                                                    Saginaw CC: 13-039031-FC
  ERIC LAMONTEE BECK,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of the Criminal Defense Attorneys of
  Michigan to extend the time for filing a brief amicus curiae and to waive the filing fee is
  GRANTED. The amicus brief submitted on October 23, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 26, 2018

                                                                               Clerk